 Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 1 of 31




                      Exhibit $



  8QLWHG6WDWHV¶(PDLO5HVSRQVHWR3ODLQWLIIV
3URYLGLQJD'HVFULSWLRQRI5HVSRQVLYH'DWDDQG
    6WXGLHV3URGXFHG 6HSWHPEHU
        Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 2 of 31


From:            Tardiff, Kristine (USANH)
To:              Daniel Charest; Charles Irvine; Armistead Easterby; Vuk Vujasinovic; Larry Vincent
Cc:              Andrew Bynum; Kristin Hummel, CP (khummel@whlaw.com); Patti Artavia; Job Tennant; Duncan, Laura (ENRD);
                 Izfar, Sarah (ENRD); Morris, Frances (ENRD); Formanek, Anne (ENRD)
Subject:         RE: Harvey Upstream - Deposition Scheduling
Date:            Tuesday, September 29, 2020 3:18:41 PM


All,
As a follow-up to our conversation yesterday regarding what, if any, responsive data and studies
have been produced and what have been withheld, here are some more definitive descriptions.

    • You asked yesterday about real estate cost estimates or appraisals. We have produced two real
        estate cost estimates—one by Tom Seymour in 2018 and one by Jeremy Creech in 2020, as
        well as the underlying valuation data. As noted yesterday, the documents and data from Mr.
        Creech was included in our production of August 21, 2020. At your request, we provided a
        deposition date for Mr. Creech of October 23, and we have reserved that date on our
        calendars pending confirmation from you. We have not identified any other appraisals or
        valuations or cost estimates. We note that additional valuation work may be done in
        connection with future phases of the Resiliency Study. As indicated on our deliberative
        process log, what has been withheld is the draft appendix report on real estate and prior
        drafts of that, which discuss and compare alternatives in more detail than the Interim Report
        will.

    • You also asked yesterday about Hydrology and Hydraulics (H&H) analysis, and specifically PMF
        load curves. We have produced all of the preliminary Hydrology and Hydraulics (H&H)
        modeling from the BBTRS and results that supports the existing conditions of the Project in
        the Interim Report. This includes the following:
                       1D2D_FRM_RAS_Draft_Mar2020.zip (USACEII01888884)
                       2D_PMF_RAS_Draft_Mar2020.zip (USACEII01888885)
                       HEC-WAT-v1.1.0.114_Software.zip (USACEII01888886)
                       HMS_Draft_Mar2020.zip (USACEII01888887)
                       Hydrologic Loading_Draft_Mar2020.zip (USACEII01888888)
                       WAT_Draft_Mar2020.zip (USACEII01888889
        Additionally, we have produced the PMP analysis (included in production on 9/10 and
        9/11/2020); Depth Grids showing inundation during various types of hypothetical future
        storms (see zip file of native data labeled for identification as USACEII01888741); and we are
        in the process of producing some map-related files that support the Interim Report. Though
        the Resiliency Study process, including modeling and analysis, is ongoing, we have provided
        the version of the models that support the Interim Report analysis because that is a
        reasonable, discrete point in time that is tethered to a soon-to-be publicly available analysis
        of existing conditions at the project. The H&H modeling collected and produced in response
        to Plaintiffs’ document production requests and the Court’s ruling does not include modeling
        related to alternatives analysis. As indicated on our deliberative process log, we are also
        withholding the draft appendix reports on the H&H topics as well as prior drafts of those
        reports, which discuss and compare alternatives in more detail than the Interim Report will.

    • We are in the process of producing the preliminary economics data that relates to the existing
       conditions of the Interim Report. This will include information like frequency damage curves
       based on various hypothetical storm flood depths, and a damages analysis for the without
       project condition that is an input to cost benefit ratio analyses. Another aspect of the
       economics analysis regarding lost lives was not responsive to the discovery requests and the
       Court’s discovery ruling. As indicated on our deliberative process log, we have withheld a
       draft appendix report on economics and prior drafts of that, which discuss and compare
       alternatives in more details than the Interim Report will.
We trust that this answers some of the questions you had about production and will assist in your
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 3 of 31


review of that production.
Kris
Kristine S. Tardiff
Senior Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858
kristine.tardiff@usdoj.gov
From: Daniel Charest <dcharest@burnscharest.com>
Sent: Tuesday, September 29, 2020 2:41 PM
To: Tardiff, Kristine (USANH) <KTardiff@usa.doj.gov>; Charles Irvine <charles@irvineconner.com>;
Armistead Easterby <aeasterby@whlaw.com>; Vuk Vujasinovic <vuk@vbattorneys.com>; Larry
Vincent <lvincent@burnscharest.com>
Cc: Andrew Bynum <abynum@burnscharest.com>; Kristin Hummel, CP (khummel@whlaw.com)
<khummel@whlaw.com>; Patti Artavia <Patti@vbattorneys.com>; Job Tennant
<Job@vbattorneys.com>; Duncan, Laura (ENRD) <LDuncan@ENRD.USDOJ.GOV>; Izfar, Sarah (ENRD)
<SIzfar@ENRD.USDOJ.GOV>; Morris, Frances (ENRD) <FMorris@ENRD.USDOJ.GOV>; Formanek,
Anne (ENRD) <AFormanek@ENRD.USDOJ.GOV>
Subject: Re: Harvey Upstream - Deposition Scheduling
Yes for me. Thanks.
Assuming the time works (and let’s plan for that unless we pick a different
time), we can use the same number: 214-617-2029.
Daniel H. Charest
469.904.4555 direct
214.681.8444 mobile
From: Kristine Tardiff <Kristine.Tardiff@usdoj.gov>
Date: Tuesday, September 29, 2020 at 12:49 PM
To: Daniel Charest <dcharest@burnscharest.com>, Charles Irvine
<charles@irvineconner.com>, "E. Armistead "Armi" Easterby" <aeasterby@whlaw.com>, Vuk
Vujasinovic <vuk@vbattorneys.com>, Larry Vincent <lvincent@burnscharest.com>
Cc: Andrew Bynum <abynum@burnscharest.com>, "Kristin Hummel, CP
(khummel@whlaw.com)" <khummel@whlaw.com>, Patti Artavia <Patti@vbattorneys.com>,
Job Tennant <Job@vbattorneys.com>, Laura Duncan <Laura.Duncan@usdoj.gov>, Sarah Izfar
<Sarah.Izfar@usdoj.gov>, Frances Morris <Frances.Morris@usdoj.gov>, Anne Formanek
<Anne.Formanek@usdoj.gov>
Subject: RE: Harvey Upstream - Deposition Scheduling
Dan – We are available to regroup from 3:30 to 4:30 central time today. Does that work on your
end?
Kris
From: Daniel Charest <dcharest@burnscharest.com>
Sent: Monday, September 28, 2020 6:02 PM
To: Tardiff, Kristine (USANH) <KTardiff@usa.doj.gov>; Charles Irvine <charles@irvineconner.com>;
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 4 of 31


Armistead Easterby <aeasterby@whlaw.com>; Vuk Vujasinovic <vuk@vbattorneys.com>; Larry
Vincent <lvincent@burnscharest.com>
Cc: Andrew Bynum <abynum@burnscharest.com>; Kristin Hummel, CP (khummel@whlaw.com)
<khummel@whlaw.com>; Patti Artavia <Patti@vbattorneys.com>; Job Tennant
<Job@vbattorneys.com>; Duncan, Laura (ENRD) <LDuncan@ENRD.USDOJ.GOV>; Izfar, Sarah (ENRD)
<SIzfar@ENRD.USDOJ.GOV>; Morris, Frances (ENRD) <FMorris@ENRD.USDOJ.GOV>; Formanek,
Anne (ENRD) <AFormanek@ENRD.USDOJ.GOV>
Subject: Re: Harvey Upstream - Deposition Scheduling
Thanks for the discussion, Kris. When can we talk tomorrow? Forr my part,
any time other than 1100-1400 central works. And we think it would be
very helpful to have the USACE in-house lawyer on the line, so we can
get a clearer picture of the structure of documents and reports. Thanks.
Daniel H. Charest
469.904.4555 direct
214.681.8444 mobile
From: Kristine Tardiff <Kristine.Tardiff@usdoj.gov>
Date: Friday, September 25, 2020 at 1:15 PM
To: Charles Irvine <charles@irvineconner.com>, Daniel Charest
<dcharest@burnscharest.com>, "E. Armistead "Armi" Easterby" <aeasterby@whlaw.com>,
Vuk Vujasinovic <vuk@vbattorneys.com>, Larry Vincent <lvincent@burnscharest.com>
Cc: Andrew Bynum <abynum@burnscharest.com>, "Kristin Hummel, CP
(khummel@whlaw.com)" <khummel@whlaw.com>, Patti Artavia <Patti@vbattorneys.com>,
Job Tennant <Job@vbattorneys.com>, Laura Duncan <Laura.Duncan@usdoj.gov>, Sarah Izfar
<Sarah.Izfar@usdoj.gov>, Frances Morris <Frances.Morris@usdoj.gov>, Anne Formanek
<Anne.Formanek@usdoj.gov>
Subject: Harvey Upstream - Deposition Scheduling
All -
We were finishing up this email when Dan’s email arrived. This addresses the outstanding
deposition scheduling issues.
Below is schedule for the next month with deposition dates you’ve provided us for the
Plaintiffs thus far, and dates for the government employees you have asked to depose.
For the plaintiffs, we have the following scheduling issues that we need to sort out with you:
         • Christina Micu – We have a conflict on our end for 10/16 and have an outstanding
             request as to whether Ms. Micu could be available on either 10/13 or 10/16.
         • Catherine Popovici – We have a conflicting federal district court hearing that has
             been scheduled on 10/9. There is a possibility that the hearing will be continued,
             but we would like to look at some additional dates given that current conflict. Can
             you inquire about her availability on Monday 10/19 or Monday 10/26?
         • The Bankers – We asked for dates of availability for the Bankers along with the other
             plaintiffs in our email of September 10. We are still waiting for your response on
             the Bankers’ availability for deposition. Given the schedule below, we may need to
             consider doubling up on scheduled depositions during the weeks of October 12 or
             19. We can also look at dates later in October by agreement.
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 5 of 31


       • We will send deposition notices today for Mr. Sidhu and Ms. Burnham for the dates
             agreed to, as listed below.
For the Corps employees, you provided us with a list of Corps employees for which you
wanted to schedule depositions on Monday, 9/21, and yesterday you also asked for dates of
availability for Michael Kauffman. We are still working on determining the availability of
Thomas Seymour. For the rest of the Corps employees on your list, we have provided a date
for each employee below, with a full day reserved for each deponent per your request.
For FEMA employees, I am sending a separate response to Armi’s email of 9/24.
With respect to the scheduling of a Rule 30(b)(6) deposition, we are awaiting a response to
our last letter to you on this subject sent on September 16, which follows up on our
correspondence from August 3. Both are attached for reference. Dan’s email of today states
that “[t]he parties plainly have a difference of opinion on the Court’s ruling on the
government’s motion to quash.” The intent of our prior correspondence was to initiate
discussions with you as to where the areas of disagreement are so that we can assess whether
we need to seek clarification from the Court on any issues prior to this deposition. You have
our position detailed in the letters, but we do not have any specific response from you. We
agree that a call early next week in advance of the call with Judge Lettow so that you can
provide us with your position on a topic-by-topic basis would be helpful. We would suggest a
call on Monday afternoon at 2pm Central/3pm Eastern. Our availability on Tuesday depends
on whether you are moving forward with Ron Wanhanen’s deposition.
Finally, we note that RCFC 30(a)(2) provides a presumptive limit of 10 depositions absent
stipulation by the parties or approval of the Court. Given that the case has been bifurcated,
we interpret this rule to allow each side 10 depositions during the just compensation phase.
At this juncture, the depositions taken or requested by Plaintiffs of employees from various
federal agencies already exceeds this limit. Should Plaintiffs’ list of requested deponents
continue to grow, this is an issue that the parties will need to discuss and perhaps raise with
the Court.
Harvey Upstream Depositions – Proposed Scheduling
Week of September 28-October 2
Tuesday 9/29 Ronald Wanhanen (FEMA) – date has been held; no notice issued
Thursday 10/1 Status Conference with Judge Lettow
Week of October 5-9
Tuesday 10/6 Robert Thomas (continuation of prior deposition) (alternate date 10/13)
Thursday 10/8 Sidhu deposition
Friday 10/9 Popovici deposition (tentative; may need to be rescheduled)
Week of October 12-16
Monday 10/12 Columbus Day (Federal Holiday)
Tuesday 10/13 Tim Nelson (Corps) deposition / Micu rescheduling?
Wednesday 10/14 Burnham deposition
Thursday 10/15 Larry Ward (IRS) available (am only) (Tardiff unavailable after 1 pm eastern)
Friday 10/16 Hold for Larry Ward (IRS) deposition
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 6 of 31


Week of October 19–23
Monday 10/19 Micu rescheduling?/ Andrew Weber (availability subject to jury summons)
Tuesday 10/20 Matt Masek (Corps) or Andrew Weber alternate date (availability subject to
jury summons)
Wed. 10/21 Michael Kauffman (Corps)
Thurs. 10/22 Brian Breaker (Corps)
Friday 10/23 Jeremy Creech (Corps)
Week of October 26-30
Monday 10/26 Susan Seymour (Corps)
We are available to participate on a call next week to firm up this schedule so that depositions
notices can be sent out. We can either do that in conjunction with a call on the Rule 30(b)(6)
issues, or schedule a separate call.
Thank you,
Kris
Kristine S. Tardiff
Senior Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858
kristine.tardiff@usdoj.gov
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 7 of 31




                     Exhibit %



     8QLWHG6WDWHV¶(PDLOWR3ODLQWLIIV
  3URGXFLQJWKH3XEOLFO\5HOHDVHG,QWHULP
 )HDVLELOLW\5HSRUWIRUWKH5HVLOLHQF\6WXG\
              2FWREHU
        Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 8 of 31


From:            Tardiff, Kristine (USANH)
To:              Mr. Daniel Charest; Armi Easterby; Mr. Charles Irvine; Larry Vincent; Mr. Vuk Stevan Vujasinovic
Cc:              Formanek, Anne (ENRD); Duncan, Laura (ENRD); Izfar, Sarah (ENRD); Morris, Frances (ENRD); Andrew Bynum;
                 Kristin Hummel, CP (khummel@whlaw.com); Job Tennant; Patti Artavia (patti@vbattorneys.com)
Subject:         Harvey Upstream - Confidential Copy of BBTRS Interim Feasibility Report
Date:            Thursday, October 1, 2020 12:00:02 PM
Attachments:     BBTnT_Interim_Report_202001001_Final-CONFIDENTIAL.pdf


Counsel – Attached please find a copy of the BBTRS Interim Feasibility Report that we received from
the Corps today. It has been stamped as Confidential under the protective order in this case
pending public release of the report.

We are processing the attached document and will produce a bates-stamped copy for your
discovery records as soon as it is available. In addition, as soon as the Corps releases the Interim
Feasibility Report, we will bates-stamp and produce that copy without the Confidential stamp on it.


Kris

Kristine S. Tardiff
Senior Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858
kristine.tardiff@usdoj.gov
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 9 of 31




                     Exhibit &



(PDLOV%HWZHHQ8QLWHG6WDWHVDQG3ODLQWLIIV
       5HJDUGLQJ/LIH6LP0RGHOLQJ
        Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 10 of 31


From:            Tardiff, Kristine (USANH)
To:              Charles Irvine
Cc:              Duncan, Laura (ENRD); Morris, Frances (ENRD); Daniel H. Charest; Armi Easterby; Larry Vincent; Vuk
                 Vujasinovic; Andrew Bynum; Kristin Hummel; Job Tennant; Patti Artavia (patti@vbattorneys.com); Formanek,
                 Anne (ENRD)
Subject:         RE: Redactions in production of BBTRS documents
Date:            Friday, March 19, 2021 3:22:15 PM


Counsel,

We need to clarify two items from our response on Monday.

Aside from the dam breach scenarios, Life-Sim was run to compare life risk estimates for selected
flood risk management alternatives as described in the BBTRS Interim Report, such as in Section
4.13. That clarification does not change our position that your request for the Life-Sim modeling
used for the BBTRS Interim Report is not responsive to RFP 38, 58 or 61 for the reasons stated in our
letter.

Additionally, the Life-Sim modeling for the BBTRS Interim Report used a structure inventory called
the National Structure Inventory (“NSI”) as opposed to the previously produced county structure
inventories. We are seeking confirmation as to whether the NSI was included in prior productions of
technical information from the Resiliency Study or otherwise. In the meantime, we will collect that
inventory for production as it appears responsive to your RFP 40. The NSI contains restricted data
and will be marked as confidential under the Protective Order.

Kris

Kristine S. Tardiff
U.S. Dept. of Justice – ENRD
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858




From: Tardiff, Kristine (USANH)
Sent: Monday, March 15, 2021 7:28 PM
To: 'Charles Irvine' <charles@irvineconner.com>
Cc: Duncan, Laura (ENRD) <LDuncan@ENRD.USDOJ.GOV>; Morris, Frances (ENRD)
<FMorris@ENRD.USDOJ.GOV>; Daniel H. Charest <dcharest@burnscharest.com>; Armi Easterby
<aeasterby@whlaw.com>; Larry Vincent <lvincent@burnscharest.com>; Vuk Vujasinovic
<vuk@vbattorneys.com>; Andrew Bynum <abynum@burnscharest.com>; Kristin Hummel
<khummel@whlaw.com>; Job Tennant <job@vbattorneys.com>; Patti Artavia
(patti@vbattorneys.com) <patti@vbattorneys.com>; Formanek, Anne (ENRD)
<AFormanek@ENRD.USDOJ.GOV>
Subject: RE: Redactions in production of BBTRS documents
       Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 11 of 31



Charles – Attached please find a letter response to this inquiry.

Kris

Kristine S. Tardiff
U.S. Dept. of Justice – ENRD
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858




From: Charles Irvine <charles@irvineconner.com>
Sent: Monday, March 15, 2021 9:50 AM
To: Tardiff, Kristine (USANH) <KTardiff@usa.doj.gov>
Cc: Duncan, Laura (ENRD) <LDuncan@ENRD.USDOJ.GOV>; Morris, Frances (ENRD)
<FMorris@ENRD.USDOJ.GOV>; Daniel H. Charest <dcharest@burnscharest.com>; Armi Easterby
<aeasterby@whlaw.com>; Larry Vincent <lvincent@burnscharest.com>; Vuk Vujasinovic
<vuk@vbattorneys.com>; Andrew Bynum <abynum@burnscharest.com>; Kristin Hummel
<khummel@whlaw.com>; Job Tennant <job@vbattorneys.com>; Patti Artavia
(patti@vbattorneys.com) <patti@vbattorneys.com>; Formanek, Anne (ENRD)
<AFormanek@ENRD.USDOJ.GOV>
Subject: Re: Redactions in production of BBTRS documents

Respectfully Kris, your explanation makes no sense at all.

In the Interim Report, the Corps publicly determined that the pool inundation of upstream
properties due to the normal operations of Addicks and Barker "pose unacceptable risks to health
and human safety, private property, and public infrastructure.” As we understand it, an
“unacceptable risk” is a Corps-defined term pursuant to ER-1110-2-1156, and is determined by using
a model like LifeSim to calculate to probability of life loss. ER-1110-2-1156 is a dam safety regulation,
but it is also an evaluation of the non-failure risk of induced flooding, property damage, and life loss.

The Corps produced its LifeSim model during the liability phase. We have reviewed that prior LifeSim
model and it includes flood damage estimates, risk of flooding, depths, and upstream inundation
maps and datasets. We believe that the BBTRS LifeSim will use the updated BBTRS hydrology to
simulate the depth, duration, mapping, and extent of pool inundation. LifeSim will use an updated
structure inventory (much like HEC-FDA) to estimate life loss risk at the the six test properties.

The Court ordered the Corps to produce all documents relating to "(1) updated ... flood damage
estimates of the upstream area; … (4) updated project analysis and data relating to the risk of
flooding; (5) updated upstream inundation maps and datasets” ECF No. 311 at 3-4. The Life-Sim
model clearly relates to all three categories for which the Court compelled the Corps to produce
documents and data.
     Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 12 of 31



These documents are also highly relevant during this compensation phase. The Corps has
determined and publicly written that the upstream test properties are subject to "unacceptable
risks to health and human safety, private property, and public infrastructure” due to the normal
operations of A&B, and by extension, the Corps' use of its flowage easement. This determination is
very obviously relevant to any market participant deciding on the fair market value of an upstream
property.

Finally, there is no serious argument that our RFP’s did not seek this information (especially
considering that the Corps earlier produced them responding to the liability phase RFPs). For
example, and I have underlined the important bits to assist you, RFP # 61 asked for:
      61. Produce all documents and ESI concerning or comprising hydrologic, hydraulic or
      geological data and analyses (t:e., flood frequency, duration, erosion, contour maps, flood
      routing models, and other engineering data) concerning the extent, timing, or duration of
      future, predicted, or modeled Natural Condition Flooding of the Upstream Properties. This
      request includes, but is not limited to, preliminary or final analyses or investigations of future,
      predicted, or modeled Backwater Profiles or Water Surface Profiles concerning the Addicks
      and Barker Reservoirs. The period for this request is between August 25, 2017, and the
      present time.


Nine months ago the Court ordered the Corps to produce these documents and data without
exception (only subject to the deliberative process privilege, which did not include the LifeSim
model). Therefore please immediately produce the LifeSim model and data, as they are currently
kept by the Corps, and without any alterations, deletions, degradations, redactions, or deliberate
spoliation.

Tomorrow we will seek the Court’s intervention on this.

c.

Charles Irvine | Irvine & Conner, PLLC
4709 Austin Street, Houston, TX 77004
713.533.1704
charles@irvineconner.com


      On Mar 10, 2021, at 4:13 PM, Tardiff, Kristine (USANH) <Kristine.Tardiff@usdoj.gov>
      wrote:

      Hi Charles,

      The LifeSim modeling was developed for the dam safety portion of the study and is
      focused on determining life loss under dam safety or dam failure scenarios. We
      reviewed the RFPs you identified and confirmed the LifeSim modeling is not responsive
      to those requests as made or under the Court’s discovery ruling of June 29, 2020, ECF
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 13 of 31


No. 311.

Kris

Kristine S. Tardiff
U.S. Dept. of Justice – ENRD
Natural Resources Section
Office 603-230-2583
Cell 603-496-3858




From: Charles Irvine <charles@irvineconner.com>
Sent: Tuesday, March 9, 2021 2:27 PM
To: Tardiff, Kristine (USANH) <KTardiff@usa.doj.gov>; Duncan, Laura (ENRD)
<LDuncan@ENRD.USDOJ.GOV>; Morris, Frances (ENRD) <FMorris@ENRD.USDOJ.GOV>
Cc: Daniel H. Charest <dcharest@burnscharest.com>; Armi Easterby
<aeasterby@whlaw.com>; Larry Vincent <lvincent@burnscharest.com>; Vuk
Vujasinovic <vuk@vbattorneys.com>; Andrew Bynum <abynum@burnscharest.com>;
Kristin Hummel <khummel@whlaw.com>; Job Tennant <job@vbattorneys.com>; Patti
Artavia (patti@vbattorneys.com) <patti@vbattorneys.com>; Formanek, Anne (ENRD)
<AFormanek@ENRD.USDOJ.GOV>
Subject: Re: Redactions in production of BBTRS documents

Kris,

Appendix A.1, Figures 14, 16 & 17 (USACEII01927013, USACEII01927015 &
USACEII01927016) identify that the Corps used its Life-Sim model for the BBTRS, but I
have been unable to locate this in the production. If I am mistaken, please point me to
the bates numbers where I can find the Life-Sim files.

We believe that this model is responsive to RFPs #38, 58, & 61, among others. Please
provide all the Life-Sim model runs in their native file format and file structure including
the alternatives, and without deletion or degradation of the models.

c.

Charles Irvine | Irvine & Conner, PLLC
4709 Austin Street, Houston, TX 77004
713.533.1704
charles@irvineconner.com

<image001.png>
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 14 of 31




                      Exhibit '



 8QLWHG6WDWHV¶/HWWHUWR3ODLQWLIIV &RXQVHO
 5HVSRQGLQJWR3ODLQWLIIV (PDLO&RQFHUQLQJ
 /LIH6LP0RGHOLQJ'DWD 0DUFK
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 15 of 31




                                                     U.S. Department of Justice
                                                     Environment and Natural Resources Division


Natural Resources Section                                              Telephone (603)-230-2583
53 Pleasant Street, 4th Floor                                          kristine.tardiff@usdoj.gov
Concord, NH 03301

                                                     March 15, 2021

VIA E-MAIL
Daniel Charest (dcharest@burnscharest.com)
Armi Easterby (aeasterby@whlaw.com)
Charles Irvine (charles@irvineconner.com)
Larry Vincent (lvincent@burnscharest.com)
Vuk Vujasinovic (vuk@vbattorneys.com)
   Plaintiffs’Co-Lead Counsel

       Re:      In re Upstream Addicks and Barker (Texas) Flood-Control Reservoirs v. United
                States, No. 1:17-cv-9001 (Fed. Cl.) – Fact Discovery

Dear Counsel:

       We are responding to Mr. Irvine’s e-mail request on March 9, 2021, for the LifeSim
modeling from the Buffalo Bayou and Tributaries Resiliency Study and subsequent
correspondence.

        Beyond the initial disclosure requirements of RCFC 26(a)(1), discovery in this case is
driven by the parties’ discovery requests. LifeSim modeling conducted for the Resiliency Study
falls outside the scope of Plaintiffs’ written discovery requests. The Court’s rulings relating to
previous disputes regarding Plaintiffs’ requests did not expand the clear limits of the discovery
requests served by Plaintiffs.

       For background, we are aware that LifeSim modeling has the capability of estimating
property damages. But the Corps’ use of LifeSim modeling in the Resiliency Study was focused
on estimating life loss under dam safety or dam failure scenarios as part of the dam safety
portion of the study, not estimating property damages from flood risk management alternatives.
LifeSim modeling has only been certified for use in USACE planning studies for life loss
estimates, not economic damages. 1 The Corps used HEC-FDA in the Resiliency Study to assess

1
  See HEC-LifeSim, Life Loss Estimation Software, Version 1.01, Model Certification (Life
Loss Estimation Only) at 2, available at https://www.hec.usace.army.mil/software/hec-
lifesim/documentation/HEC-LifeSim_1.01_FRM-PCX_CertificationMemo.pdf.


                                                1
         Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 16 of 31




economic damages, as HEC-FDA is the preferred and certified model for estimating economic
damages in USACE planning studies. We have already produced to you the preliminary HEC-
FDA modeling from the Resiliency Study. See, e.g., USACEII01926308 - USACEII01926308.

        RFP 38 is limited, among other ways, to assessments of damages to Upstream Properties
in late August and early September 2017. 2 The LifeSim modeling conducted during the
Resiliency Study did not analyze any scenarios for this time frame, and it is therefore not
responsive to this RFP. We also confirmed that the Life-Sim modeling did not run a model
scenario using Harvey flood pools, or run scenarios using the flood risk management alternatives
being analyzed in the Resiliency Study.

        Plaintiffs’ requests in RFPs 58 and 61 are limited to hydrologic, hydraulic or geological
data about flooding on Upstream properties. 3 We have already produced extensive information
responsive to this RFP, like the preliminary H&H data and analysis being developed for the
Resiliency Study. LifeSim modeling itself does not fall in the category of hydrologic, hydraulic
or geologic data—its purpose is to estimate life loss. LifeSim modeling certainly uses such data
as inputs, like H&H information and structure inventories, but that responsive input data has
already been produced to you.


2
    Pls.’ RFP 38 (emphasis added):
           Produce all documents and ESI concerning flood damage estimates, flood damage
           quantifications, flood damage descriptions, or other items concerning the extent or
           amount of repairs or remediation associated with the flooding of Upstream
           Properties in late August and early September 2017.

3
    RFP 58 (emphasis added):
         Produce all documents and ESI concerning or comprising hydrologic, hydraulic or
         geological data and analyses (i.e., flood frequency, duration, erosion, contour maps, flood
         routing models, and other engineering data) concerning the extent, timing, or duration of
         historical Government -Induced Flooding of the Upstream Properties. This request
         includes, but is not limited to, preliminary or final analyses or investigations of historical
         Backwater Profiles or historical Water Surface Profiles concerning the Addicks and
         Barker Reservoirs. The period for this request is between August 25, 2017, and the
         present time.

RFP 61 (emphasis added):
      Produce all documents and ESI concerning or comprising hydrologic, hydraulic or
      geological data and analyses (i.e., flood frequency, duration, erosion, contour maps, flood
      routing models, and other engineering data) concerning the extent, timing, or duration of
      future, predicted, or modeled Natural Condition Flooding of the Upstream Properties.
      This request includes, but is not limited to, preliminary or final analyses or investigations
      of future, predicted, or modeled Backwater Profiles or Water Surface Profiles concerning
      the Addicks and Barker Reservoirs. The period for this request is between August 25,
      2017, and the present time.


                                                    2
      Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 17 of 31




        For all of these reasons, the LifeSim modeling from the Resiliency Study that you
requested via email on March 9, 2021, is not responsive to Plaintiffs’ discovery requests. For
that reason, we did not collect it and produce it in response to Plaintiffs’ requests for production,
and we have no obligation to produce it now. Moreover, relevancy is an overarching factor in
the discovery process and we note that the LifeSim model, as used in connection with the
Resiliency Study, is not relevant to any issue in the just compensation phase of this case.


       Please let us know if you have any questions


                                                      Sincerely,

                                                      /s/ Kristine S. Tardiff
                                                      Kristine S. Tardiff
                                                      Senior Trial Attorney
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice




                                                  3
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 18 of 31




                      Exhibit (



86$&(+(&/LIH6LP0RGHO&HUWLILFDWLRQIRU
       /LIH/RVV(VWLPDWLRQ2QO\
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 19 of 31
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 20 of 31
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 21 of 31
 Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 22 of 31




                      Exhibit )


([FHUSWVIURP%XIIDOR%D\RXDQG7ULEXWDULHV
      5HVLOLHQF\6WXG\,QWHULP5HSRUW
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 23 of 31
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 24 of 31
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 25 of 31
    Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 26 of 31




                         Exhibit *



([FHUSWVIURP'UDIW$SSHQGL[( (FRQRPLFV IURPWKH                   
            'UDIW,QWHULP)HDVLELOLW\5HSRUW

                    7REHILOHGXQGHUVHDO
                      XSRQFRXUWRUGHU
   Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 27 of 31




                        Exhibit +



([FHUSWVIURP'UDIW$SSHQGL[+ 'DP6DIHW\ IURP
        WKH'UDIW,QWHULP)HDVLELOLW\5HSRUW

                   7REHILOHGXQGHUVHDO
                     XSRQFRXUWRUGHU
Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 28 of 31




                      Exhibit ,



 ([FHUSWVIURP.XUW%XFKDQDQ¶V'HSRVLWLRQ
             6HSWHPEHU
     Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 29 of 31




                 Transcript of the Testimony
                              of
                      Kurt Buchanan

                                Volume:

             Date of Transcript: September 19, 2018

Case: In re: Downstream Addicks and Barker (Texas) Flood-Control
                          Reservoirs




                                              Confidential Communications Int. Ltd.
                                                              Phone: 713.365.0777
                                                                 Fax: 713.365.0808
                                            Email: scheduling@recordsdiscovery.com
                                               Internet: www.recordsdiscovery.com
                                                                              7560
            Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 30 of 31

Kurt Buchanan                                                                                                               7560
                                                     Page 85                                                          Page 87
  1     A. No, sir, not developing. Other than the review            1     Q. But also local authorities use HEC-RAS and all
  2   comments. You know, I made comments when I tested the          2   those other models?
  3   beta version.                                                  3     A. HEC-RAS is used worldwide.
  4     Q. You weren't on any task force or telephone calls          4     Q. Worldwide. Do you have any ability to tweak
  5   talking about why we need to go from 2.2 to 3.0 or what        5   those models when you run them? Not necessarily the
  6   we need to change from 2.2 to 3.0?                             6   inputs, but the parameters underlying how the models
  7     A. Well, when I did beta testing, there were some            7   function?
  8   changes that I recommended. I don't remember                   8     A. There is the ability to change the parameters
  9   specifically what. No -- that would be probably the            9   that are used to estimate the results. There are -- you
 10   extent.                                                       10   can customize a lot of the depth damage curves that we
 11     Q. So nothing prior to you doing beta testing and           11   use, you know, the depth to percent damage of a
 12   giving them feedback, correct?                                12   structure, those can be customized. Then, of course,
 13     A. No, sir.                                                 13   you can change the inputs as well.
 14     Q. Okay. Can you describe to me what LifeSim is. I          14     Q. Did you customize any of the HEC-FIA models that
 15   have seen some reference to that.                             15   you used during Hurricane Harvey for the Addicks-Barker
 16     A. HEC-LifeSim is a newer software that was                 16   analysis?
 17   developed by HEC, the same group that did the FIA             17     A. No, sir. I used the default settings that the
 18   development. It's newer than FIA, but it's more geared        18   program comes with.
 19   towards estimating life loss.                                 19     Q. Okay. You testified to Mr. Potts about how you
 20     Q. Does it give you any evaluations of warning or           20   took the hydraulic inputs from the HEC-RAS models, I
 21   evacuation times in order to avoid life loss?                 21   think you said from Kansas, was it -- Mr. Wyckoff?
 22     A. Not exactly. You put the warning -- the warning          22     A. Russ Wyckoff is from Tulsa.
 23   time is an input to it. And then what LifeSim does, it        23     Q. Wyckoff is from Tulsa. Okay. Let me get this
 24   estimates with a given amount of warning and then it          24   straight. So you took his HEC-RAS outputs and his
 25   looks at the water arrival time relative to that warning      25   hydraulic analysis and then you can take that into

                                                     Page 86                                                          Page 88
  1   and basically y comes up p with estimates of likelihoods of    1   HEC-FIA and that starts -- that sort of sets the
  2   whether or not yyou would gget that warningg in time,          2   parameters -- the basic parameters for the hydraulics in
  3   whether or not ppeople
                           p would be able to evacuate, how          3   your analysis? Am I understanding that correct?
  4   manyy would evacuate and immobilize.                           4     A. Yes, sir.
  5     Q. Is LifeSim subsumed into HEC-FIA or is that a             5     Q. I'm not an engineer. If I get something wrong,
  6   completely
           p     y separate
                      p     ppiece of software?                      6   correct me. All right. Are there any other inputs you
  7     A. Theyy are separate
                         p       ppieces of software, but HEC-FIA    7   used? You testified a little about some of the data
  8   used what was called a simplified
                                     p       version of the          8   sources. But are there any other inputs from other
  9   methodology gy that HEC-LifeSim was later developed with       9   Corps of Engineer departments that you used during your
 10   the full methodology.                                         10   Harvey analysis?
 11     Q. Just to clarify, HEC, we're talking about the            11     A. No. The terrain data was also the same terrain
 12   Hydraulic Engineering Center, correct?                        12   data that had been used for the hydraulic analysis in
 13     A. Yes, sir.                                                13   the HEC-RAS model. So that's another input that I bring
 14     Q. Where is that located?                                   14   that same terrain into the HEC-FIA model. The only
 15     A. Davis, California.                                       15   other inputs to it that were used was the water shed
 16     Q. All of these HEC models, HEC-RAS, HEC-FIA,               16   boundaries that I used to aggregate to those areas.
 17   LifeSim, they're all developed in that center, correct?       17   That was from a USGS water shed boundary data set. And
 18     A. Yes, sir.                                                18   then the structure inventory data.
 19     Q. In the other offices, MMC, Tulsa, Ft. Worth,             19     Q. The structure inventory data is the stuff you got
 20   Galveston, you don't change any of the underlying basics      20   from MIT and the City of Houston. We'll talk about that
 21   of that model, how those models function; is that true?       21   in a second. Let's talk a little about the terrain
 22     A. That is true. We tend to have a role in beta             22   data. Do you know what the source of that terrain data
 23   testing, as I did on FIA and LifeSim both. We are some        23   was?
 24   of the -- the MMC is one of the primary users of a lot        24     A. No, I do not know.
 25   of those models.                                              25     Q. Do you know what the date of that terrain data


                                                                                            22 (Pages 85 to 88)
                             Confidential Communications Int. Ltd.
            Case 1:17-cv-09001-CFL Document 367-1 Filed 03/29/21 Page 31 of 31

Kurt Buchanan                                                                                                            7560
                                                  Page 109                                                       Page 111
  1   and water arrival times are very tricky to get correct      1   Do you see that?
  2   in the model with respect to life loss. The warning         2     A. Yes.
  3   times don't have anything to do with the calculation of     3     Q. Did you work on any of the MMC deliverables for
  4   the damage estimates or number of structures flooded.       4   Addicks and Barker Dams?
  5   But in regards to how the model estimates the likelihood    5     A. I did not work on them, no, sir.
  6   that people will have time to leave, there are -- you       6     Q. You see in this list of deliverables -- I mean,
  7   have to do it kind of specific ways within the model to     7   first of all, what does it mean for something to be a
  8   not get false results.                                      8   MMC deliverable? Tell me what that means.
  9     Q. So did you run any modeling with your work             9     A. So it would be the products. It would be the
 10   associated with Harvey about when people in the upstream   10   HEC-RAS, the HEC-FIA models themselves. It would be the
 11   areas needed to evacuate?                                  11   CTS worksheet, which is an Excel worksheet that has the
 12     A. I ran a LifeSim analysis that would have been         12   results. It would be a report based off the data that's
 13   similar to this several -- I believe it may have been      13   in there. It would also be a inundation mapping set.
 14   around September 6th. So I did build a LifeSim model at    14   We produce PDF and a printed version of inundation maps.
 15   that time and I ran one of the events through it to see    15     Q. So it's everything that modeling, mapping and
 16   what the -- kind of the order of magnitude of life loss    16   consequences does with respect to a particular dam or
 17   results would have been.                                   17   project?
 18     Q. But that's entirely perspective, you would agree?     18     A. Yes, sir.
 19     A. Can you clarify?                                      19     Q. You say you never worked on any of these, but do
 20     Q. Well, everyone was already flooded and evacuated      20   you see down that list there is consequences, CTS
 21   on September 6th?                                          21   worksheet?
 22     A. Yes. The reason that I did it was because -- the      22     A. Yes, sir.
 23   intent behind it was with our life safety models, we       23     Q. Addicks Dam and Barker Dam?
 24   often go back and try and model historic events that had   24     A. Yes, sir.
 25   some life loss associated with them to make -- to          25     Q. A consequence analysis report, do you see that?


                                                  Page 110                                                       Page 112
  1   validate the methods that we use.                           1   You're familiar with that kind of document?
  2      Q. And to help inform future events, correct?            2     A. Yes, sir.
  3      A. Yes, sir.                                             3     Q. Have you ever seen those documents for Addicks
  4      Q. Were you at all consulted -- strike that.             4   Dam and Barker Dam?
  5         I see in the records, or at least the documents       5     A. I may have seen them. I don't recall -- I did
  6   produced, a lot of work done by MMC starting around         6   not do -- I didn't do the work to produce them.
  7   about 2009, going through to about 2014, that involved      7     Q. Then you said there was also inundation mapping?
  8   and concerned Addicks and Barker Dams. I'm going to ask     8     A. Yes.
  9   you a couple questions about that. There is, for            9     Q. Is the inundation mapping only related to dam
 10   example, a document I'll mark as Exhibit 175 Upstream.     10   failure or to other causes?
 11   It's USACE070312.                                          11            MR. DAIN: Objection, foundation.
 12             (Upstream Exhibit Number 175 was marked for      12     A. Typically, it's only the failures. I think they
 13   identification purposes.)                                  13   do have a -- sometimes they have -- we have produced
 14             MR. DAIN: And Exhibit 20.                        14   no-fail scenarios for the top of dams, usually.
 15             (Exhibit Number 20 was marked for                15     Q. Isn't it true that those deliverables, inundation
 16   identification purposes.)                                  16   mapping are usually called dam failure inundation maps?
 17      Q. Did you see that document?                           17     A. Yes.
 18      A. Yes, sir.                                            18     Q. Okay. D-FIMs?
 19      Q. Have you ever seen that document before?             19     A. Yes.
 20      A. Not to my knowledge, no.                             20            MR. IRVINE: I'm going to mark Upstream
 21      Q. But you see -- you would agree with me that it's     21   Exhibit 176.
 22   dated January 10th, 2014?                                  22               (Upstream Exhibit Number 176 was marked
 23      A. Yes, sir.                                            23   for identification purposes.)
 24      Q. It's called -- the title is "Subject MMC Project     24               (Exhibit Number 21 was marked for
 25   Closeout, MMC Deliverables for Addicks and Barker Dams."   25   identification purposes.)


                                                                                      28 (Pages 109 to 112)
                            Confidential Communications Int. Ltd.
